Citation Nr: 0931508	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot hammertoes and hallux rigidus, residuals of 
surgery.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right foot hammertoes, hallux rigidus and degenerative 
joint disease of the right great toe, residual of contusion 
and surgery. 

4.  Entitlement to an initial compensable rating for 
athlete's foot bilateral.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The Veteran testified at a hearing chaired by the undersigned 
Veterans Law Judge in May 2008; a transcript of the hearing 
is associated with his claims folder.

The issues of initial rating in excess of 10 percent for left 
foot hammertoes and hallux rigidus, residuals of surgery; an 
initial rating in excess of 10 percent for right foot 
hammertoes, hallux rigidus and degenerative joint disease of 
the right great toe, residual of contusion and surgery and an 
initial compensable rating for athlete's foot bilateral are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence reflects that the Veteran did not have bilateral 
pes planus at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence 
of a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 
1556.

History and Analysis

The evidence of record for the appeal period contains no 
indication that the Veteran currently has bilateral pes 
planus.  While the Board notes that the Veteran does suffer 
from some foot disabilities, he is already currently service 
connected for left foot hammertoes and hallux rigidus; right 
foot hammertoes, hallux rigidus and degenerative joint 
disease of the right great toe; and bilateral athlete's foot.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  MClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself." Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In the absence of a current disability, as defined by 
governing law, a claim for service connection must be denied.  
The Veteran has not provided any medical evidence showing 
bilateral pes planus during the appeal period for VA 
disability compensation purposes.  Under these facts, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

In this case, it has not been shown that the Veteran 
currently has bilateral pes planus.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
bilateral pes planus must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral pes planus, by a letter in May 2005, before the 
adverse rating decisions that are the subject of this appeal.  
In a March 2006 letter, the Veteran was given the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
treatment records.  The Veteran was given VA examinations, 
with medical opinions, in connection with the claim.  The 
Veteran testified before the undersigned at a Travel Board 
hearing.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral pes planus is denied.  




REMAND

The Board notes that, in a statement received by the RO on 
December 10, 2007, the Veteran disagreed with the RO's 
decision concerning his initial disability ratings for his 
left foot hammertoes and hallux rigidus, residuals of 
surgery; right foot hammertoes, hallux rigidus and 
degenerative joint disease of the right great toe, residual 
of contusion and surgery and bilateral athlete's foot.  No 
statement of the case (SOC) in response to this notice of 
disagreement (NOD) is of record.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) held that when an appellant 
files a timely NOD and there is no SOC issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  The Veteran is hereby informed that he 
must complete his appeal concerning the disability evaluation 
of his left foot hammertoes and hallux rigidus, residuals of 
surgery; right foot hammertoes, hallux rigidus and 
degenerative joint disease of the right great toe, residual 
of contusion and surgery and bilateral athlete's foot by 
filing a substantive appeal following the issuance of the 
SOC.  See 38 C.F.R. § 20.200 (2008).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case concerning 
the Veteran's December 2007 notice of 
disagreement with the November 2007 
decision assigning a 10 percent rating for 
left foot hammertoes and hallux rigidus, 
residuals of surgery; a rating of 10 
percent for right foot hammertoes, hallux 
rigidus and degenerative joint disease of 
the right great toe, residual of contusion 
and surgery and a noncompensable rating 
for athlete's foot, bilateral.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


